

116 HR 5450 IH: Cleaner, Quieter Airplanes Act
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5450IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Mr. Beyer (for himself, Mr. Tonko, Ms. Bonamici, Ms. Norton, Mr. Rouda, Mr. Khanna, Mr. Thompson of Mississippi, Mr. Huffman, Ms. Eshoo, Mr. Quigley, Mr. Neguse, Mr. Grijalva, Mr. Lowenthal, Mr. Sherman, Mr. Suozzi, Ms. Schakowsky, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend title 51, United States Code, to require a National Aeronautics and Space Administration
			 initiative on reduction of greenhouse gas emissions and noise emissions
			 from aircraft, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cleaner, Quieter Airplanes Act. 2.FindingsCongress makes the following findings:
 (1)Air travel currently contributes approximately 3 percent to global carbon emissions, but emissions from this sector are expected to triple by 2050.
 (2)A healthy, thriving aviation sector contributes to the quality of life and economic well-being of the United States. In 2014, the Federal Aviation Administration found that civil aviation accounted for 5.1 percent of the United States gross domestic product, generated $1.6 trillion, and supported 10,600,000 jobs.
 (3)Existing aircraft technologies contribute to noise pollution that has adverse impacts on the quality of life in affected communities. As air traffic volumes increase and the adoption of performance-based navigation technology proceeds, the problem of noise pollution is becoming more severe in some areas.
 (4)The United States has adopted a goal of carbon-neutral growth in aviation from 2020. (5)Research on technologies to lessen the environmental and noise impacts of aviation is ongoing, but should accelerate, and should include work on the further maturation and integration of multiple enabling technologies on production aircraft, including novel integrated systems at the aircraft level.
			3.National Aeronautics and Space Administration initiative on reduction of greenhouse gas emissions
			 and noise emissions from aircraft
 (a)Initiative requiredSection 40112 of title 51, United States Code, is amended— (1)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; and
 (2)by inserting after subsection (a) the following new subsection (b):  (b)Technologies for greenhouse gas emissions and noise emissions reduction (1)Initiative requiredThe Administrator shall establish an initiative to build upon and accelerate previous or ongoing work to develop and demonstrate new technologies, including systems architecture, components, or integration of systems and airframe structures, in aircraft concepts that are capable of reducing both greenhouse gas emissions and noise emissions from aircraft by at least 50 percent compared to the highest-performing aircraft technologies in service as of December 31, 2019, with the goal of deploying new technologies developed pursuant to the initiative on regional transport aircraft intended to enter into service by 2030 and on single-aisle aircraft designed to accommodate more than 125 passengers intended to enter into service by 2040.
 (2)ApproachIn carrying out the initiative, the Administrator shall do the following: (A)Continue and expand work of the Administration on research, development, and demonstration of aircraft concepts described in paragraph (1), and the integration of related advanced technologies and concepts, with the goal of carrying out test flights by 2025.
 (B)To the extent practicable, work with multiple partner organizations, including current commercial production aircraft providers and small businesses and new entrants, on research and development activities related to both regional transport aircraft and aircraft designed to accommodate more than 125 passengers in order to achieve an industry-wide shift towards aircraft concepts for the reduction of greenhouse gas emissions and noise emissions.
 (C)Provide guidance to the Federal Aviation Administration (FAA) on technologies developed and tested pursuant to the initiative in order to assist the work of the Federal Aviation Administration to identify new requirements for policy, infrastructure, and administrative capacity necessary to enable the safe deployment of such technologies on transport category aircraft..
 (b)ReportsNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Administrator of the National Aeronautics and Space Administration shall submit to Congress a report on the progress of the work under the initiative required by subsection (b) of section 40112 of title 51, United States Code (as amended by subsection (a) of this section), including a description of any perceived obstacles to achieving the goal of a 50-percent reduction in both greenhouse gas emissions and noise emissions from aircraft as contemplated for the initiative.
 (c)Authorization of appropriationsThere is authorized to be appropriated for the National Aeronautics and Space Administration for the initiative required by subsection (b) of section 40112 of title 51, United States Code (as so amended), amounts as follows:
 (1)For fiscal year 2021, $125,000,000. (2)For fiscal year 2022, $225,000,000.
 (3)For each of fiscal years 2023 and 2024, $275,000,000. (4)For fiscal year 2025, $225,000,000.
 (5)For fiscal year 2026, $75,000,000. 